Title: From George Washington to Joseph Reed, 16 June 1780
From: Washington, George
To: Reed, Joseph



Dr Sir
Head Quarters [Springfield] June 16th 80

The Board of War having informed me, that the city-light horse were held in readiness to march to the army, whenever I should signify the necessity of their services—I am to inform your Excellency, that in the present posture of things, they would be of very great utility, and therefore I should be glad, they might march as speedily as convenient. If they ⟨come⟩ I hope they will be able to remain with us, three or four weeks. They may depend on not being detained a day longer than the exigency of service requires. I have the honor to be With the truest esteem & regard Your Excellency’s Most Obedt servant

Go: Washington


P.S. I entreat Your Excellency to hasten the drafts intended for your regiments to Camp without delay—Our situation is now truly delicate; but if Sir Henry Clinton arrives, who is momently expected, and we are not reinforced the worst consequences are to be apprehended.

G. W——n


